*666Order reversed and matter remitted to the Conrt of Special Sessions of the Town of Manheim with directions to deny defendant’s motion to suppress evidence on the ground that the State Police rules for the taking of blood tests are not the kind of rules which govern the conduct of and impose burdens on the public such as should be filed pursuant to section 8 of article IY of the State Constitution in the office of the Department of State. The failure to file, in a public office, rules governing the tests does not affect the admissibility in evidence of the results of the tests if found by the court to be intrinsically accurate and reliable.
Concur: Chief Judge Desmond and Judges Fuld, Burke, Soxleppi, Bergan and Keating. Judge Van Voobhis dissents and votes to affirm in the following opinion.